DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 4, 9, 11, 13 and 16-17 are objected to because of the following informalities:  
In claim 1, lines 8-9, the limitation of “the corresponding” should be corrected into “a corresponding”.  Appropriate correction is required.
In claim 4, line 9, the limitation of “the corresponding” should be corrected into “a corresponding”.  Appropriate correction is required.
In claim 9, lines 5, 7, and 10-11, the limitation of “gate electric”, “gate contacts”, and “gate contact” should be corrected into “gate electrode”, “gate electrodes”, and “gate electrode”.  Appropriate correction is required.
In claim 11, lines 5 and 7, the limitation of “gate electric” and “gate contacts” should be corrected into “gate electrode” and “gate electrodes”.  Appropriate correction is required.
In claim 13, lines 13-14, the limitation of “the epitaxial grown areas” and “the semiconductor channel” should be corrected into “epitaxial grown areas” and “the semiconductor channel material”.  Appropriate correction is required.
In claim 16, line 1, the limitation of “a portion the masking” should be corrected into “a portion of the masking material”.  Appropriate correction is required.
In claim 17, lines 2-3, the limitation of “electrically conductive material”, “the gate dielectric material”, and “the metal ally” should be corrected into “the electrically conductive material” or “the conducting material”, “the transistor dielectric material”, and “the metal semiconductor alloy”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 13-17 are rejected under 35 U.S.C. 112(b)
In claim 4, lines 7-8, the limitation of “the conductivity” renders the claim indefinite because it lacks antecedent basis and no conductivity was previously recited.  Therefore, it is suggested Applicant change “the conductivity” in claim 4, lines 7-8 to “a conductivity”.  For examination purposes, the limitation will be interpreted and examined as “a conductivity” recited in claim 4.  Correction is requested.
Claims 5-8 are also rejected as being dependent on claim 4.
In claim 13, lines 7-8, the limitation of “the first masking material” renders the claim indefinite because it lacks antecedent basis and no first masking material was previously recited.  Therefore, it is suggested Applicant change “the first masking material” in claim 13, lines 7-8 to “a first masking material” or “the masking material”.  For examination purposes, the limitation will be interpreted and examined as “the masking material” recited in claim 13.  Correction is requested.
Claims 14-17 are also rejected as being dependent on claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldauf (US 2018/0012996).
Regarding claim 1, Baldauf discloses, in at least figures 1, 3C, and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use) comprising a transistor (figures) comprising: 
a semiconductor channel (5, [15]) including: 
three or more sub-channels (channels under 41/42, [15], figures); 
one or more nodes (interface of 3/5, [15], figure), each node (interface of 3/5, [15], figures) being a junction (6, [14]) of at least three sub-channels (channels under 41/42, [15], figures); and channel (5, [15]) ends (figures); 
a Schottky contact (3, [14], [15]) at each channel (5, [15]) end to form a source or drain contact ([14], [15]); and 
a gate contact (41, [15]) disposed at each Schottky contact (3, [14], [15]) to control a barrier conductivity of the corresponding Schottky contact ([14]-[16], figures).
Regarding claim 2, Baldauf discloses the integrated circuit of claim 1 as described above.
Baldauf further discloses, in at least figures 1, 3C, and related text, one or more gate contacts (41/42, [15], figures) positioned along a sub-channel (channels under 41/42, [15], figures), each of the gate contacts (41/42, [15], figures) to control a conductivity of the corresponding sub-channel (channels under 41/42, [15], figures).
Regarding claim 3, Baldauf discloses the integrated circuit of claim 1 as described above.
Baldauf further discloses, in at least figures 1, 3C, and related text, one or more gate contacts (41/42, [15], figures) positioned along one or more sub-channels (channels under 41/42, [15], figures), each gate contact (41/42, [15], figures) to control a conductivity of the corresponding sub-channel (channels under 41/42, [15], figures).
Claim(s) 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0056301).
Regarding claim 4, Lee discloses, in at least figure 1 and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use) comprising a transistor (figure) comprising: 
a semiconductor channel (40, [71], [103]) including: 
at least three sub-channels (channel under 80 and channel over 20/21, figures); 
at least one node (interfaces of 40/50 and 40/51, [71], figure) formed by a junction of three sub-channels (channel under 80 and channel over 20/21, [71], figures); and 
channel ends (upper side of 40 in left side of 20 and upper sides of 40 in right side of 21); 
an Ohmic contact (50/51, [71], [142]) at each channel end (upper side of 40 in left side of 20 and upper sides of 40 in right side of 21); and 
a gate contact (20/21, [71]) disposed along at least one of the sub-channels (channel over 20/21, figures) to control the conductivity of the corresponding sub-channel (channel over 20/21, figures) ([142]).
Regarding claim 5, Lee discloses the integrated circuit of claim 4 as described above.
Lee further discloses, in at least figure 1 and related text, a plurality of nodes (interfaces of 40/50 and 40/51, [71], figure), each node (interfaces of 40/50 and 40/51, [71], figure) formed by a junction of at least three sub-channels (channel under 80 and channel over 20/21, figures).
Regarding claim 6, Lee discloses the integrated circuit of claim 4 as described above.
Lee further discloses, in at least figure 1 and related text, a plurality of gate electrodes (80/20/21, [71]) positioned along a sub-channel (channel under 80 and channel over 20/21, figures) to control a conductivity of the sub-channel (channel under 80 and channel over 20/21, figures).
Regarding claim 7, Lee discloses the integrated circuit of claim 4 as described above.
Lee further discloses, in at least figure 1 and related text, a plurality of gate electrodes (80/20/21, [71]) positioned along the sub-channels (channel under 80 and channel over 20/21, figures) to control the conductivity of the sub-channels (channel under 80 and channel over 20/21, figures).
Regarding claim 8, Lee discloses the integrated circuit of claim 4 as described above.
Lee further discloses, in at least figure 1 and related text, a channel end (upper side of 40 in left side of 20 and upper sides of 40 in right side of 21) comprises a termination of a sub-channel channels (channel over 20/21, figures) at one of a source contract (one of 50/51, [71], figure) and a drain contact (the other of 50/51, [71], figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulfinger (US 9917103) in view of Cheng (US 2012/0012933).
Regarding claim 9, Mulfinger discloses, in at least figures 4, 6, 14, and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use) comprising a semiconductor transistor including: 
a semiconductor channel (108, col. 5/ lines 10-24) having channel ends (ends of 108, col. 5/ lines 10-24); 
an isolating dielectric material (“thin gate dielectric lower layer”, col 5/ line 56-col. 6/ line 11) disposed over the semiconductor channel (108, col. 5/ lines 10-24); 
a plurality of gate electrodes (116 of 110A/110B, col 5/ line 56-col. 6/ line 11) disposed over the isolating dielectric material (“thin gate dielectric lower layer”, col 5/ line 56-col. 6/ line 11) above the semiconductor channel (108, col. 5/ lines 10-24), each gate electric (116 of 110A/110B, col 5/ line 56-col. 6/ line 11) separated from one another by a dielectric spacer material (118, col 5/ line 56-col. 6/ line 11); 
raised semiconductor areas (120, col. 6/ line 63-col. 7/ line 36, col. 8/ lines 9-52) disposed beyond outer-most gate contacts (116 of 110A/110B, col 5/ line 56-col. 6/ line 11) relative to the channel ends (ends of 108, col. 5/ lines 10-24).
Mulfinger does not explicitly disclose a conductive material extending between each raised semiconductor area to a corresponding channel end and forming a Schottky barrier contact below each outer-most gate contact.
Cheng teaches, in at least figures 4-6 and related text, the device a conductive material (150, [33]) extending between each raised semiconductor area (area of 130, [33]) to a corresponding channel end (154, [33]) and forming a Schottky barrier contact below each outer-most gate contact (110, [33]) ([33]), for the purpose of providing semiconductor reservoir to prevent excessive metal diffusion into the channel to avoid forming a silicide pipe ([20]).
Mulfinger and Cheng are analogous art because they both are directed to semiconductor transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mulfinger with the specified features of Cheng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Mulfinger to have the conductive material extending between each raised semiconductor area to a corresponding channel end and forming a Schottky barrier contact below each outer-most gate contact, as taught by Cheng, for the purpose of providing semiconductor reservoir to prevent excessive metal diffusion into the channel to avoid forming a silicide pipe ([20], Cheng).
Regarding claim 10, Mulfinger in view of Cheng discloses the integrated circuit of claim 9 as described above.
Cheng further teaches, in at least figures 4-6 and related text, the conductive material (150, [33]) comprises a metal alloy ([32]), for the purpose of providing semiconductor reservoir to prevent excessive metal diffusion into the channel to avoid forming a silicide pipe ([20]).
Regarding claim 13, Mulfinger discloses, in at least figures 4, 6 and related text, a method of forming a semiconductor transistor structure comprising: 
deposing a transistor dielectric material (“thin gate dielectric lower layer”, col 5/ line 56-col. 6/ line 11) on a semiconductor channel material (108, col. 5/ lines 10-24); 
forming gate structures (110/112, col 5/ line 56-col. 6/ line 11) of a conducting material (metal or polysilicon, 116/144, col 5/ line 56-col. 6/ line 11) surrounded by a dielectric spacer material (118, col 5/ line 56-col. 6/ line 11) on the transistor dielectric material (“thin gate dielectric lower layer”, col 5/ line 56-col. 6/ line 11); 
depositing a masking material (162, col. 8/ lines 9-52) to mask the gate structures (110/112, col 5/ line 56-col. 6/ line 11) and defined areas adjacent to the gate structure (110/112, col 5/ line 56-col. 6/ line 11); 
removing the transistor dielectric material (“thin gate dielectric lower layer”, col 5/ line 56-col. 6/ line 11) beyond areas not covered by the first masking material (162, col. 8/ lines 9-52); 
forming raised areas (120, col. 6/ line 63-col. 7/ line 36, col. 8/ lines 9-52) on the semiconductor channel material (108, col. 5/ lines 10-24) where the transistor dielectric material has been removed by epitaxial growth (col. 6/ line 63-col. 7/ line 36); 
removing the masking material (162, col. 8/ lines 9-52, figures); 
depositing electrically conductive material layer (“metal such as titanium, nickel, cobalt, etc”, col. 8/ lines 36-52) over the transistor structure; and 
forming a metal semiconductor alloy (160, col. 8/ lines 36-52) on the epitaxial grown areas (area of 120, col. 6/ line 63-col. 7/ line 36, col. 8/ lines 9-52) via annealing steps (col. 8/ lines 36-52).
Mulfinger does not explicitly disclose forming a metal semiconductor alloy on the epitaxial grown areas and portions of the semiconductor channel via annealing steps.
Cheng teaches, in at least figures 4-6 and related text, the method comprising forming a metal semiconductor alloy (150, [33]) on the epitaxial grown areas (area of 130, [33]) and portions of the semiconductor channel (102, [26]) via annealing steps ([32]), for the purpose of providing semiconductor reservoir to prevent excessive metal diffusion into the channel to avoid forming a silicide pipe ([20]).
Mulfinger and Cheng are analogous art because they both are directed to method of forming a semiconductor transistor structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mulfinger with the specified features of Cheng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Mulfinger to have the forming a metal semiconductor alloy on the epitaxial grown areas and portions of the semiconductor channel via annealing steps, as taught by Cheng, for the purpose of providing semiconductor reservoir to prevent excessive metal diffusion into the channel to avoid forming a silicide pipe ([20], Cheng).
Regarding claim 14, Mulfinger in view of Cheng discloses the method of claim 13 as described above.
Cheng further teaches, in at least figures 4-6 and related text, the metal semiconductor alloy (150, [33]) is formed of the semiconductor channel material (102, [26]) under outermost gate structures (110, [33]) forming Schottky contacts ([33]), for the purpose of providing semiconductor reservoir to prevent excessive metal diffusion into the channel to avoid forming a silicide pipe ([20]).
Regarding claim 16, Mulfinger in view of Cheng discloses the method of claim 13 as described above.
Mulfinger further discloses, in at least figures 4, 6 and related text, leaving a portion the masking (162, col. 8/ lines 9-52) between some (112, col 5/ line 56-col. 6/ line 11) or all of the gate structures (110/112, col 5/ line 56-col. 6/ line 11).
Allowable Subject Matter
Claims 11-12 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 11 that recite “a conductive material extending between each raised semiconductor area to a corresponding channel end to form an Ohmic contact” in combination with other elements of the base claims 11.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 13 and 15 that recite “the metal semiconductor alloy is formed of the channel material at channel ends proximate outermost gate structures forming Ohmic contacts” in combination with other elements of the base claims 13 and 15.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 13 and 17 that recite “followed by deposition of a dielectric material and a conductive material” in combination with other elements of the base claims 13 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811